Citation Nr: 1815789	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-28 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

6.  Entitlement to a rating in excess of 20 percent for paresis and diabetic peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left shoulder currently.

8.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound (SFW) of the left shoulder with retained foreign bodies.
9.  Entitlement to a rating in excess of 10 percent for residuals of SFW of the right arm.

10.  Entitlement to a rating in excess of 10 percent for residuals of SFW of the right calf.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified via videoconference at a hearing before the undersigned Veteran's Law Judge in October 2017.  A transcript of that hearing is of record.  At the hearing, the Veteran's representative indicated additional medical evidence (VA examination reports) would be submitted after the hearing; initial Agency of Original Jurisdiction (AOJ) consideration of this evidence was waived.  See 38 C.F.R. § 20.1304 (2017).  These VA examination reports were received in December 2017.

The issues of entitlement to service connection for low back disability, entitlement to increased ratings for diabetes mellitus, DJD of the left shoulder, and residuals of SFW of the left shoulder with retained foreign bodies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During an October 2017 videoconference hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his pending appeal for the issues of entitlement to service connection for left ear hearing loss and hyperlipidemia and entitlement to increased ratings for service-connected residuals of SFW of the right arm and residuals of SFW of the right calf.

2.  The Veteran has not been diagnosed with PTSD.

3.  During the entire course of the appeal, the Veteran's paresis and diabetic peripheral neuropathy of the right lower extremity has been productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for left ear hearing loss and hyperlipidemia and entitlement to increased ratings for service-connected residuals of SFW of the right arm and residuals of SFW of the right calf have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2017).

3.  The criteria for a rating in excess of 20 percent for paresis and diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124(a), Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Regarding the issues of entitlement to service connection for hearing loss of the left ear and hyperlipidemia and entitlement to increased ratings for service-connected residuals of SFWs of the right calf and residuals of SFWs of the right arm, the Veteran has withdrawn these issues, as discussed below.  No further discussion of VA's duty to notify and assist for these issues is necessary.  Id.

Regarding the remaining issues decided herein, the required notice was provided to the Veteran via letter in March 2014.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing these claims.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with appropriate VA examinations.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C. §§ 7104, 7105(d). 

During the October 2017 Board videoconference hearing, the Veteran withdrew from appellate consideration the issues of entitlement to service connection for hearing loss of the left ear, entitlement to service connection for hyperlipidemia, entitlement to a rating in excess of 10 percent for residuals of SFW of the right arm, and entitlement to a rating in excess of 10 percent for residuals of SFW of the right calf.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C. § 7105.

III.  Service Connection for PTSD

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).
After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initially presented a claim for service connection for PTSD.  See September 2013 claim.  VA regulations provide that service connection for PTSD requires medical evidence of a PTSD diagnosis.  38 C.F.R. § 3.304(f).  Neither the Veteran's STRs nor his post-service medical records contain a diagnosis of PTSD.  The Veteran underwent a VA examination in March 2014.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD because the Veteran did not present with the persistent intrusive experiences of traumatic events required for a PTSD diagnosis.  (Anxiety disorder was diagnosed, and a May 2014 rating decision awarded service connection for this psychiatric disability.)  No medical evidence to the contrary has been presented.  In the absence of a PTSD diagnosis, service connection for PTSD is unavailable.  38 C.F.R. § 3.304(f).

IV.  Increased Rating - Paresis and Peripheral Neuropathy Right Lower Extremity

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a .  Complete paralysis of the sciatic nerve is demonstrated when the foot dangles and drops, when there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  This is evaluated as 80 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is evaluated as 60 percent disabling.  Moderately severe paralysis is evaluated as 40 percent disabling.  Moderate paralysis merits a 20 percent evaluation, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The Court has stated that although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20 percent disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.  The Court stated that there was no support for this proposition in the regulation.  Miller v. Shulkin, 28 Vet. App. 376, 380  (2017).

VA has provided some guidance in its Adjudication Manual, M21-1.  Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.

The Veteran has been assigned a 20 percent rating for the right lower extremity under DC 8521.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent is not warranted. 

VA treatment records dated in 2013 note the Veteran's complaints of diabetic neuropathy, back pain with radiation to the right leg, and leg weakness.  

A March 2014 VA diabetes mellitus examination report notes findings of diabetic neuropathy.  

A March 2014 VA peripheral nerves examination report notes the Veteran's history of early sensory polyneuropathy of the distal lower extremities diagnosed in 2009.  On examination, the Veteran complained of mild dyesthesia/decreased light touch overlying a right calf scar.  He also complained of tingling in the bottoms of his feet early in the morning and when sitting too long.  On examination, muscle strength was full and there was no atrophy.  Reflexes were normal.  Sensory examination was normal except for decreased sensation and dysesthesia to light touch overlying the right calf scar.  There were no skin changes.  All nerves were found to be normal.

During the October 2017 Board hearing, the Veteran reported that VA medical providers had diagnosed with nerve loss in his right leg.  He stated that he had been told that his condition was "severe" when it was diagnosed more than 20 years ago.

At a December 2017 VA diabetic sensory-motor peripheral neuropathy examination the Veteran's complaints included numbness and tingling in his right lower leg.  The symptoms were described as moderate.  On examination, muscle strength was full and there was no muscle atrophy.  Deep tendon reflexes were normal.  He had decreased sensation to light touch affecting the right foot/toes.  He also had decreased vibration sensation in the right lower extremity.  Cold sensation was normal.  There were no trophic changes.  Lower extremity diabetic peripheral neuropathy was diagnosed.  The examiner also stated that there was mild incomplete paralysis of the sciatic nerve.

The Board finds that the totality of the competent evidence does not more nearly approximate moderate incomplete paralysis in the right foot.  The Board acknowledges the functional impact of the disability, but finds that the overall evidence weighs against a finding of moderately severe (or worse) incomplete paralysis.  In this regard, although the Veteran testified that he was told his condition was "severe" when it was diagnosed more than 20 years ago, the VA examiners (who examined the Veteran contemporaneous to the appeal period in consideration in this case) have classified the severity of the radiculopathy as mild or moderate.  The Board finds the objective evidence supports this assessment.  In this regard, the Veteran does not have muscle atrophy.  He has normal deep tendon reflexes.  Furthermore, muscle strength testing has been normal.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the right lower extremity.


ORDER

The appeal with respect to the issue of entitlement to service connection for left ear hearing loss is dismissed.

The appeal with respect to the issue of entitlement to hyperlipidemia is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of SFW of the right arm is dismissed.

The appeal with respect to the issue of entitlement to a rating in excess of 10 percent for residuals of SFW of the right calf is dismissed.

Service connection for PTSD is denied.

A rating in excess of 20 percent for paresis and diabetic peripheral neuropathy of the right lower extremity is denied.

REMAND

Service Connection for Low Back Disability

The Veteran's claim for service connection for a low back disability was previously developed and adjudicated as a secondary service connection claim (i.e., it was claimed as secondary to his service-connected SFWs of the back, see March 2014 VA back examination report & May 2014 rating decision).  At the October 2017 Board hearing, the Veteran clarified that he was not seeking service connection for his low back on a secondary basis, but rather on a direct service connection basis.  

Specifically, the Veteran contended that he "got blew up" in service and that his current low back disability was the result of that incident.  The Veteran's STRs show that he sustained shrapnel wounds (for which service connection has been established) as a result of an enemy booby trap while on Operation Mameluke Thrust II.  Although he was afforded a VA back examination in March 2014, the examiner only opined as to secondary service connection and did not provide an etiology opinion that addressed whether his current low back disability is related to his combat service.  Accordingly, remand for a VA examination and medical opinion is necessary.

Rating for Diabetes Mellitus

The Veteran seeks a higher rating for his service-connected diabetes mellitus.  His last VA examination for this condition was conducted in December 2017; however, the claims file reviewed by the examiner does not contain all pertinent treatment records.  

During the October 2017 Board hearing, in the Veteran reported that he received all his treatment for diabetes mellitus at the Valdosta Community Based Outpatient Clinic (CBOC) and had been advised to regulate his exercise and activities.  The claims file only contains VA treatment records dated through May 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998). 

Therefore, remand is required to obtain the outstanding records.  After these records are obtained, an additional examination is needed.  See VAOPGCPREC 11-95; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Ratings for Left Shoulder DJD and Residuals of SFW

The Veteran was afforded VA examinations for the left shoulder in 2014 and 2017.  The Court recently held that VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, which the examinations for the shoulder did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  An additional examination is needed on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the file all outstanding VA treatment records.  In particular, a search should be made for Valdosta CBOC records dated since May 2014.

2.  After the above records development is completed, provide the Veteran with an appropriate VA examination to determine the nature and etiology of his lumbosacral DJD.  The entire electronic claims file must be made available to and be reviewed by the examiner and all indicated tests should be completed.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral DJD had onset in, or is otherwise caused by, his combat military service (to include the incident involving the enemy booby trap). 

In providing the above-requested opinion, the examiner must consider the Veteran's contentions that his back disability has existed since service and explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

3.  After the above records development is completed, schedule the Veteran for a VA examination to determine the severity of his diabetes mellitus, type II.

The Veteran's electronic claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner's findings must be responsive to the criteria for rating diabetes mellitus, to include whether the condition requires regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether that is due to diabetes mellitus.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; whether he has complications and, if so, the severity thereof; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

The examiner should also opine as to functional impairment caused solely by the Veteran's diabetes mellitus.

4.  After the above records development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected left shoulder disabilities.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disabilities must be reported in detail.

a)  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis, and determine the active and passive range of motion, in degrees, by use of a goniometer.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If any of this testing cannot be performed the examiner must note this in the report and include an explanation as to why.

b)  The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

c) The examiner must also note the severity of disability in Muscle Group I.

5.  After completing the above actions, review the file and ensure that the development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


